prejudice."). Smith has already exercised his right to a direct appeal and

                filed three post-conviction petitions for a writ of habeas corpus. All three

                petitions were untimely. Smith also filed a federal petition for a writ of

                habeas corpus which was denied in 2003 and the denial was affirmed by

                the Ninth Circuit Court of Appeals in 2006 before this court's order of

                reversal and remand. Finally, contrary to Smith's assertion, direct review

                of his conviction concluded when this court affirmed his conviction on the

                merits in 1998, well before the three-year delay.          See 28 U.S.C. §

                2244(d)(1)(A) (discussing the federal period of limitations); Jimenez v.

                Quarterman, 555 U.S. 113, 119 (2009) (discussing when conclusion of

                direct review occurs). Therefore, Smith has not demonstrated that the

                delay in filing the amended judgment of conviction caused him to lose his

                right to challenge his conviction in federal or state court or prejudiced his

                ability to exercise his rights in any other way.

                            As to Smith's claim that the aiding-and-abetting jury

                instruction violated his rights under Sharma v. State, 118 Nev. 648, 56

                P.3d 868 (2002), and Mitchell v. State, 122 Nev. 1269, 149 P.3d 33 (2006),

                this claim was previously resolved in our order of reversal and remand, see

                Smith v. State, Docket No. 50122 (January 20, 2009), and is therefore




SUPREME COURT
          OF
     NEVADA

                                                       2
(0) 1947A


      -
                       barred by the doctrine of law of the case, see Hall v. State, 91 Nev. 314,

                       315-16, 535 P.2d 797, 798-99 (1975). 1 Accordingly, we

                                                ORDER the judgiunt of conviction AFFIRMED.




                                                             J.
                       Douglas


                       cc:        Hon. Elissa F. Cadish, District Judge
                                  Joel M. Mann, Chtd.
                                  Attorney General/Carson City
                                  Clark County District Attorney
                                  Eighth District Court Clerk




                                       other claims are not properly raised in this appeal. See
                                  1 Smith's
                       NRAP 28(a)(9); NRAP 28(e)(2); NRAP 28(j) ("Briefs that are not in
                       compliance may be disregarded. . . on motion or sua sponte by the court");
                       see also Franklin v. State, 110 Nev. 750, 752, 877 P.2d 1058, 1059 (1994)
                       (explaining that "claims that are appropriate for a direct appeal must be
                       pursued on direct appeal, or they will be considered waived in subsequent
                       proceedings"), overruled on other grounds by Thomas v. State, 115 Nev.
                       148, 150, 979 P.2d 222, 223-24 (1999); Rippo v. State, 122 Nev. 1086, 1095,
                       146 P.3d 279, 285 (2006) ("Claims of ineffective assistance of trial or
                       appellate counsel are properly raised for the first time in a timely first
                       post-conviction petition.").

       SUPREME COURT
               OF
             N EVADA


      (0) 1947A
                                                                     3
11.XTeg. .                   W4=1- 1:4-4X€2 -
                                1                                        ;•••••!4,-
                                                                                  .;;;-,_